PER CURIAM:
The Board on Professional Responsibility has recommended unanimously that respondent Mark M. Hager, having served his period of suspension, see In re Hager, 812 A.2d 904 (D.C.2002), and having been found by clear and convincing evidence to have met the requirements for reinstatement set forth in D.C. Bar R. XI, § 16(d), be reinstated to the bar of this court pursuant to D.C. Bar R. XI, § 16(f), subject to the following three conditions: 1) the dis*1247gorgement to the District of Columbia Bar Clients’ Security Fund (“Fund”) of $57,068 (this being the full amount of his attorney’s fees received in the matter leading to his suspension, minus expenses and taxes paid), plus interest calculated at the legal rate of 6%, such entire amount having heretofore been placed into an escrow account established by respondent; 2) his agreement that he will turn over to that Fund any tax benefits he might realize as a consequence of that disgorgement; and 3) his satisfactory completion of a CLE course on Professional Responsibility. Respondent has agreed to and takes no exception to these conditions, and Bar Counsel likewise has filed no exceptions. Accordingly, it is
ORDERED that respondent be reinstated to the Bar of the District of Columbia Court of Appeals, the reinstatement to become effective upon respondent’s filing of a sworn statement to this court, with copies to the Board and Bar Counsel, demonstrating fulfillment of the three conditions set forth above.

So ordered.